The Chancellor.
The several allegations in the bill, upon which relief is sought, are sufficiently met by the answer, except so far as they relate to the sale of the lot in question.
The proceedings before the court of probate, and notice of the sale, &c., seem to have been regular and fair. It is alledged in the bill, and is not denied in the answer, that the administrator, before the sale, expressed a desire or intention to purchase the lot. It also appears that ho requested Louis Beaubien to attend the sale; that Louis Beaubien told him that he had no money, to which Poupard replied, he would lend him the money, or would take the lot; that the day of sale was rainy and inclement, and there were but one or two persons who bid on the lot, besides Beaubien, who purchased it; and that the lot was agreed to be conveyed to Beaubien, and by him back to Poupard, on their return from the sale. The inference, I think, is strong, that the sale was, in fact, to Beaubien, for the benefit of Poupard, although there does not appear to have been an express agreement to that effect. Else why the strong urgency that Beaubien, who confessedly had no money to pay for the lot, should attend the sale. Poupard, it seems, knew that Beaubien could not pay for the lot, and the offer to lend him money or take the lot off his hands, still leaving the option with Poupard to do either the one or the other, and the known fact, that Beaubien was unable to buy himself, in effect secured the lot to Poupard; and it was so consummated immediately after the sale. The administrator, I think, erred, acting in the capacity he did, in not adjourning the sale, when the day was rainy and inclement, and there were but one or two bidders beside Beaubien. It may have been, that the desire of Poupard to secure the lot, had no influence upon this decision. But if a sale of this character should be sustained, it would open the door for frauds, and would certainly throw great temptations before trustees acting in this capacity. I am satisfied that Louis Beaubien had no intention of aiding *218p0Upar¿ ¡n purchasing the lot improperly; but he purchased under the promise that Poupard would take it off his hands. It makes no difference by what means an administrator secures the benefit of a purchase, at a sale made by himself; the rule is imperative, that he cannot become a purchaser at all. 12 Peters’ Rep., 25, Hart vs. Ten Eyck; 2 Johns. Ch. Rep., 62.
I see no reason to suppose, that Poupard intended, in fact, to commit a fraud upon the rights of the heirs, but enough appears, to show that he intended to secure the lot under the sale. To sustain this sale, would in effect break down the salutary rules of law upon this subject, and expose the rights of minors to the adroit management of an interested trustee.
The sale must be set aside, and the deed to Beaubien, and •from him to Poupard, cancelled, and a re-sale ordered, according to the prayer in the bill.